DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/23/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2017/0117502 A1) in view of Cai (US Publication No. 2017/0154935 A1).
	With respect to claim 1, Park discloses flexible organic light-emitting diode (OLED) panel, comprising: a flexible substrate [100], the flexible substrate comprising: a first organic layer; an inorganic layer disposed on the first organic layer; and a second organic layer disposed on the inorganic layer (see ¶[0075]; “the substrate 100 has a structure in which an organic layer including a polyimide (PI), an inorganic layer formed of a silicon oxide (SiOx) which is a first barrier layer (first barrier) disposed on the organic layer, and an organic layer formed of a polyimide on the inorganic layer are stacked”), a buffer layer [500] disposed on the second organic layer, the buffer layer comprising a buffer layer groove; a first block wall disposed on the buffer layer, the first block wall [920,1110] surrounding the buffer layer groove and defining a display region; a second block wall disposed on the buffer layer and over the channels, the second block wall [710,930,1120] surrounding the first block wall; and a packaging layer disposed in the display region, the packaging layer comprising a first inorganic packaging layer [1300], an organic packaging layer [1400], and a second inorganic packaging layer [1500] (See Figure 2), a portion of the organic packaging layer being disposed in the buffer layer groove and in contact with the second organic layer (See Figure 2; in contact via interlayer insulating layers).

	With respect to claim 2, the combination of Park and Cai discloses wherein the organic packaging layer is disposed between the first inorganic packaging layer and the second inorganic packaging layer (See Park Figure 2).
	With respect to claim 3, the combination of Park and Cai discloses wherein material of the second organic layer comprises polyimide (See Park ¶[0075]).
	With respect to claim 4, the combination of Park and Cai discloses wherein the first block wall and the second block wall are made of an organic material (see Park ¶[0136]).
	With respect to claim 5, the combination of Park and Cai discloses wherein the buffer layer is in contact with the inorganic layer (see Park Figure 2; in contact via second organic layer)

	With respect to claim 7, the combination of Park and Cai discloses wherein the second inorganic packaging layer covers the first block wall and the second block wall (see Park Figure 2)
	With respect to claim 8, Park discloses a flexible OLED panel, comprising: a flexible substrate [100], a buffer layer [500] disposed on the flexible substrate, the buffer layer comprising a buffer layer groove (see Figure 2); a first block wall [920,1110] disposed on the buffer layer, the first block wall surrounding the buffer layer groove and defining a display region; a second block wall [710,930,1120] disposed on the buffer layer, the second block wall surrounding the first block wall (see Figure 2); and a packaging layer disposed in the display region, the packaging layer comprising an organic packaging layer [1400], a portion of the organic packaging layer being disposed in the buffer layer groove and in contact with the flexible substrate (See Figure 2; in contact via interlayer insulating layers).
	Park fails to disclose the flexible substrate comprising a channel; second block wall over the channel
	In the same field of endeavor, Cai teaches the flexible substrate comprising a channel (see ¶[0065]); second block wall over the channel (See Figure 5).	The application of channels within the flexible organic light emitting diode would increase adherence between layers and avoid detaching of the encapsulation layers during bending (See ¶[0050]). Therefore, it would have been obvious to one of ordinary 
	With respect to claim 9, the combination of Park and Cai discloses a planarization layer [700] and a pixel defining layer [910], the planarization layer and the pixel defining layer being disposed in the display region, wherein the planarization layer is disposed on the buffer layer, and the pixel defining layer is disposed on the planarization layer (see Park Figure 2).
	With respect to claim 10, the combination of Park and Cai discloses wherein the packaging layer further comprises a first inorganic packaging layer [1300] and a second inorganic packaging layer [1500], and the organic packaging layer [1400] is disposed between the first inorganic packaging layer and the second inorganic packaging layer (See Figure 2).
	With respect to claim 11, the combination of Park and Cai discloses wherein the flexible substrate comprises a polyimide layer, and the polyimide layer is in contact with the organic packaging layer (See Park ¶[0075]).
	With respect to claim 12, the combination of Park and Cai discloses wherein the first block wall and the second block wall are made of an organic material (see Park ¶[0136]).
	With respect to claim 13, Park discloses a flexible OLED panel, comprising: a flexible substrate [100], the flexible substrate comprising: a first organic layer; an inorganic layer disposed on the first organic layer; and a second organic layer disposed on the inorganic layer (see ¶[0075]); a buffer layer [500] disposed on the flexible substrate, a portion of the buffer layer in contact with the inorganic layer (See Figure 2), 
	Park fails to disclose the second organic layer comprising a channel; a portion of the buffer layer being disposed in the channel.	In the same field of endeavor, Cai teaches a second organic layer comprising a channel; a portion of the buffer layer being disposed in the channel (See ¶[0065]; Figure 5).	The application of channels within the flexible organic light emitting diode would increase adherence between layers and avoid detaching of the encapsulation layers during bending (See ¶[0050]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, the combination of Park and Cai discloses wherein material of the second organic layer comprises polyimide (See Park ¶[0075]).
	With respect to claim 15, the combination of Park and Cai discloses wherein the flexible OLED panel further comprises a second block wall, the second block wall is disposed on the buffer layer and over the channel, and the second block wall surrounds the first block wall (see Park Figure 2)

	With respect to claim 17, the combination of Park and Cai discloses a planarization layer [700] and a pixel defining layer [910], the planarization layer and the pixel defining layer being disposed in the display region, wherein the planarization layer is disposed on the buffer layer, and the pixel defining layer is disposed on the planarization layer (See Park Figure 2).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.	With respect to arguments made regarding claims 1, 8 and 13, Applicant asserts that the combination of Park and Cai fails to disclose "the buffer layer comprising a buffer layer groove..., a first block wall disposed on the buffer layer, the first block wall surrounding the buffer layer groove..., a portion of the organic packaging layer being disposed in the buffer layer groove and in contact with the second organic layer of claim 1, "the flexible substrate comprising a channel; second block wall over the channel” and "the buffer layer comprising a buffer layer groove..., a first block wall disposed on the buffer layer, the first block wall surrounding the buffer layer groove..., a portion of the organic packaging layer being disposed in the buffer layer groove and in contact with the second organic layer" of claim 8 and  "the second organic layer comprising a channel; a portion of the buffer layer being disposed in the channel” and "the buffer .  
	Regarding Cai, Applicant asserts that Examiner fails to provide a sufficient prima facie case for obviousness to integrating grooves [100,200,300] within Park, Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the application of grooves within the flexible organic light emitting diode would increase adherence between layers by increasing the surface area exposed to adhesion and avoid detaching of the encapsulation layers during bending (See ¶[0050]). The integration of grooves is not dependent on the running through additional layers such as the pixel defining layer of Cai as asserted by the Applicant and would be reasonable to try its application to materially similar structures found in Park as Cai’s substrate is also a flexible substrate, however with grooves (See ¶[0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	- Kim et al. (U.S. Publication No. 2017/0287995 A1) discloses a flexible substrate for an organic light emitting device.	- Kim et al. (U.S. Publication No. 2017/0237038 A1) discloses a flexible substrate for an organic light emitting device.	- Kim et al. (U.S. Publication No. 2017/0110532 A1) discloses a flexible substrate for an organic light emitting device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818